Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Application
1.	This application is a 371 of PCT/EP2018/084888, which was filed on 12/14/2018.
	Claims 1-16 were originally presented in this application for examination.
	Claims 1-16 are currently pending in this application and under consideration.

Specification
2.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
3.	Claims 1-12 & 15-16 are objected to because of the following informalities:
A.	In claim 1, line 9, “characterized in that” should be changed to --wherein--.
B.	In claim 2, line 1, “characterized in that” should be changed to --wherein--.

D.	In claim 4, line 2, “characterized in that” should be changed to --wherein--.
E.	In claim 5, line 2, “characterized in that” should be changed to --wherein--.
F.	In claim 6, line 1, “characterized in that” should be changed to --wherein--.
G.	In claim 7, line 1-2, “characterized in that” should be changed to --wherein--.
H.	In claim 8, line 2, “characterized in that” should be changed to --wherein--.
I.	In claim 9, line 2, “characterized in that” should be changed to --wherein--.
J.	In claim 9, line 3, “series” should be changed to --group--.
K.	In claim 9, last line, “of these” should be changed to --thereof--.
L.	In claim 10, line 2, “characterized in that” should be changed to --wherein--.
M.	In claim 10, last line, “rare earth” should be changed to --rare-earth--.
N.	In claim 11, line 2, “rare earth” should be changed to --rare-earth--.
O.	In claim 11, last line, “rare earth” should be changed to --rare-earth--.
P.	In claim 12, line 2, “characterized in that” should be changed to --wherein--.
Q.	In claim 12, line 2, “rare earth” should be changed to --rare-earth--.
R.	In claim 12, last line, “rare earth” should be changed to --rare-earth--.
S.	In claim 15, line 8, “characterized in that” should be changed to --wherein--.
T.	In claim 16, line 3, “characterized in that” should be changed to --wherein--.
	Appropriate correction is required.
 
Claim Rejections - 35 USC § 112 (Second Paragraph)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Regarding claims 1 & 15, the claims do not appear to particularly point out specific compound for the “oxygen storage components” and “carrier materials” recited, thus renders the claims vague and indefinite.
B.	Regarding claim 9, the proper Markush terminology is --selected from the group consisting of …--  See MPEP, Chapter 2100.

Claim Rejections - 35 USC § 102(a)(1)
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-3 & 5-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Punke et al. (US 7,722,829 B2).
	Punke et al. ‘829 discloses a catalyzed soot filter, comprising: a wall flow substrate comprising an inlet end and outlet end, a substrate axial length extending between the inlet end and the outlet end, and a plurality of passages defined by internal walls of the wall flow substrate; wherein the plurality of passages comprise inlet passages having an open inlet end and a closed outlet end, and outlet passages the first inlet coating comprises at least one first inlet platinum group metal component; wherein the outlet coating comprises at least one outlet coating platinum group metal component; and wherein at least 50% of the platinum group metal components are present in the upstream zone (See col. 19, claim 1).  The upstream zone is from 20 to 80% of the substrate axial length (See col. 19, claim 3).  Both the inlet and outlet coatings comprise a refractory metal oxide selected from the group consisting of alumina, silica, etc. (See col. 20, claim 6).  At least one of the inlet and outlet coatings comprises a rare earth meal oxide selected from an oxide of cerium, praseodymium, lanthanum, neodymium and samarium (See col. 20, claim 7).  See also claims 12-21 at col. 20- col. 22 and entire reference for further details.
	The reference appears to disclose the claimed particulate filter comprising the same wall-flow substrate having two coatings supported thereon, and the coatings comprising the same noble metals, carrier material, and oxygen storage components as claimed, thus anticipates the instant claims.

Allowable Subject Matter
6.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citations
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
8.	Claims 1-16 are pending.  Claims 1-16 are rejected.  No claims are allowed.

Contacts
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
February 24, 2022